MEMORANDUM **
Linda and Keith Krieg appeal pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of their action seeking damages against two Internal Revenue Service (“IRS”) agents for placing federal tax liens *665on their property. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo both dismissals for failure to state a claim and dismissals for lack of subject matter jurisdiction. Clinton v. Babbitt, 180 F.3d 1081, 1086 (9th Cir.1999).
Because defendants were sued for actions taken as employees of the IRS, and because the Kriegs sought to remove liens imposed to satisfy a tax deficiency, the district court correctly construed their claims as against the United States. See Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985).
Because the government did not waive sovereign immunity, the district court properly dismissed the Kriegs’ claims against defendants in them official capacities. See id. Because the government did not waive sovereign immunity for claims arising from the collection of taxes, the district court properly dismissed claims under the Federal Tort Claims Act, see 28 U.S.C. § 2680(c), and claims for punitive damages, see 28 U.S.C. § 2674.
Because the collection of taxes does not violate any clearly established right, the district court properly concluded that the defendants are entitled to qualified immunity. See Wages v. IRS, 915 F.2d 1230,1235 (9th Cir.1990).
Because remedies provided by Congress foreclose Bivens claims against IRS agents for violations of constitutional rights arising out of the collection of taxes, the district court did not err by dismissing the Kriegs’ Bivens claims for lack of jurisdiction. See id.
The injunctive relief the Kriegs seek is barred by the Anti-Injunction Act, see Elias v. Connett, 908 F.2d 521, 523 (9th Cir.1990), and the declaratory relief the Kriegs seek is barred by the exception to the Declaratory Judgment Act, see Bob Jones Univ. v. Simon, 416 U.S. 725, 732 n. 7, 94 S.Ct. 2038, 40 L.Ed.2d 496 (1974).
Because amendment would be futile, the district court did not err by dismissing without leave to amend. See Wages, 915 F.2d at 1235.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.